Title: John Thaxter to John Adams, 2 September 1780
From: Thaxter, John
To: Adams, John



Sir
Paris 2d. September 1780

By yesterday’s post from Nantes Mr. Austin recieved a Letter from Mr. Williams, informing him that a french Vessel had just arrived there from Philadelphia, the Captain of which reports that Kniphausen had been repulsed in the Jerseys—that besides the killed and wounded, there were seven hundred prisoners taken, which he saw in Philadelphia—that the Militia on this occasion behaved with great Spirit and Bravery. This Vessel sailed from Philadelphia the first of July, but did not leave the Deleware until the eighteenth of the same month. The day before she sailed, a Vessel going out of the Deleware informed the Captain that Mr. de Ternay had arrived, but that he did not know when or where. No dispatches have arrived by this Vessel. Mr. Deane has recieved a Letter from Mr. Robert Morris by this Conveyance, informing him that Kniphausen had burnt Springfield in the Jersies, some Farm Houses and Barns, but that he had been checked. No mention however is made of the loss or Number of Prisoners—a Circumstance somewhat singular, and renders the Account of the Capture of the seven hundred men rather doubtful. It may be true; but it seems so material a Circumstance would hardly have been omitted. We do not as yet give full Credit to the News. Mr. Morris further adds, that Clinton has made an Excursion towards West Point, but finding it of too difficult Access, quitted the Object, went to Tarry Town and burnt it, from thence directed his Course towards White Plains and the Country round about, burning, pillaging, and destroying as he passed along. It is supposed that Kniphausens Operations in the Jerseys prevented the sending detachments from our main Army to check the Ravages of Clinton. Perhaps Kniphausen’s Operations were designed to employ the Attention of our Army, so as to favour Clinton’s Diversion. The latter it seems has not met with much opposition. Individuals are doubtless much distressed by these merciless burnings. The Confederacy at large is benefited—they are the distracted feats of a despairing Enemy—Union and Stability are the fruits which We reap from them. The Conduct of these Generals is so conformable to the Objects of Administration that it cannot fail to charm them, nor of the rhetorical decorations of the Morning Post. The Parson and his Adherents will have ample Scope for Panegyrick, and no doubt the Atchievements of Clinton and his Co-adjutor tho’ to the last degree base, will be whitewashed with an euloge of these Tools of Corruption.
Mr. Dana desires his respects to You, and would have given You the Accounts brought by the french Vessel, but his Eyes are again in a bad State, and he has directed me to do it, which I have done besides adding a little trumpery of my own. He requests that You would have the goodness to purchase for him a sufficiency of Cambrick for three or four Handkerchiefs, and have them made up there, and take them with You in your Trunk when you return. Stevens possibly knows that kind which is proper for Handkerchiefs—if You would be kind enough to direct him to purchase enough for the purpose, he would be much obliged.
I have the Honour to be, with the most perfect respect, Sir, Your Excellency’s most obedient and most humble Servant,

J Thaxter


My Love if You please to the Masters Johnny and Charley.

